UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                              No. 97-50771
                            Summary Calendar



                          MICHELLE R. GRIFFIN,

                                                     Plaintiff-Appellant,


                                   VERSUS


                LANDMARK CONSTRUCTION CORPORATION,

                                                      Defendant-Appellee.




          Appeal from the United States District Court
                For the Western District of Texas
                             (W-96-CV-475)
                             April 3, 1998


Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Michelle   Griffin     sued     her    former    employer,   Landmark

Construction Corporation, in a state district court asserting that

she was wrongfully terminated from her employment in violation of

the Texas Commission on Human Rights Act.            The case was removed



     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
from the state district court to the United States District Court

for the Western District of Texas on diversity of citizenship.                  In

federal court, Landmark filed a Motion for Summary Judgment on the

grounds that Griffin had failed to raise a genuine issue of fact as

to sexual discrimination being the reason for her termination. The

district        court   concluded   that       the   summary   judgment   evidence

established that Landmark terminated Griffin for legitimate non-

discriminatory reasons and there was no summary judgment evidence

that these reasons were pretextual.                   Accordingly, the district

court granted the Motion for Summary Judgment and entered a Final

Judgment dismissing Griffin’s claims.

        We have carefully reviewed the briefs, the reply brief, the

record excerpts and relevant portions of the record itself.                    For

the reasons set forth by the district court in its Order filed

under date of August 28, 1997, we have determined that the Final

Judgment entered under date of August 28, 1997, should be, and it

is hereby, AFFIRMED.




g:\opin\97-50771.opn                       2